Citation Nr: 0910319	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  08-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Entitlement to a compensable evaluation for 
dermatophytosis of the right foot.

2.	Entitlement to service connection for stasis dermatitis, 
to include as secondary to service-connected 
dermatophytosis of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1951 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

The Veteran testified before the undersigned at a February 
2009 hearing conducted via videoconference.  A transcript of 
the hearing is of record.

The issue of entitlement to service connection for stasis 
dermatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates the 
Veteran's service-connected dermatophytosis of the right foot 
is currently asymptomatic.






CONCLUSION OF LAW

The criteria for a compensable evaluation for dermatophytosis 
of the right foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in August 2007.  
The RO's April 2007 notice letter advised the Veteran of what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding the notice required for an increased compensation 
claim.  A June 2008 VCAA letter provided such notice.  While 
this notice was provided after the initial adjudication of 
the Veteran's claim, the Board finds that any deficiency in 
the notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf. In this regard, VA sent the appellant notice 
of the VCAA, which spelled out the requirements of the VCAA 
and what VA would do to assist the appellant. VA informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
VA received the records. The appellant was told that he 
should inform VA of any additional records or evidence 
necessary for his claim. The Board has fulfilled its duty to 
assist. In this instance, VA obtained the veteran's available 
medical treatment records and those other records that VA was 
made aware thereof. As such, VA obtained those records and 
they have been included in the claims folder, available for 
review.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Fargo VA 
Medical Center (VAMC) have also been obtained.  The Veteran 
has not identified any additional record that should be 
obtained prior to a Board decision.  He was provided a VA 
examination to determine the current severity of his 
dermatophytosis of the right foot in June 2007.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected dermatophytosis of the right 
foot has been evaluated as noncompensable pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7899-7806.  As this disorder 
is not listed on the Rating Schedule, the RO assigned 
Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2008).  
The RO determined that the most closely analogous, Diagnostic 
Code 7806, relating to dermatitis or eczema.  38 C.F.R. § 
4.118.  The Board agrees that this is the appropriate 
diagnostic code.  In this regard, the Board observes that 
musculoskeletal disabilities of the feet are rated under 
Diagnostic Codes 5276 though 5284 and 5310 through 5312.  
38 C.F.R. § 4.71a.  However, as the Veteran's dermatophytosis 
is a skin disability that is not shown to have any 
musculoskeletal involvement, the Board concludes that 
evaluation under Diagnostic Code 7806 of the Schedule for 
Rating Skin Disabilities is appropriate. 

Pursuant to Diagnostic Code 7806, a noncompensable evaluation 
is assigned where there is less than 5 percent of the entire 
body or the exposed areas are affected by dermatitis or 
eczema, and no more than topical therapy was required during 
the past 12-month period.  A 10 percent rating is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body or exposed areas are affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  Id.

A 30 percent rating is warranted when 20 to 40 percent of the 
entire body or the exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  The 
maximum 60 percent rating is warranted when dermatitis or 
eczema affects more than 40 percent of the entire body or the 
exposed areas, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for constantly or 
near constantly during the past 12-month period.  Id.

After reviewing the evidence of record, the Board finds that 
the Veteran is not entitled to a compensable evaluation for 
his service-connected dermatophytosis of the right foot at 
any point in the appeal period.  In this regard, the record 
does not indicate that at least 5 percent of the entire body 
or exposed areas are affected by this condition, and there is 
no indication his current service-connected disorder requires 
the use of corticosteroids or other immunosuppressive drugs.  
In fact, the June 2007 VA examination report reflects that 
the Veteran's dermatophytosis of the right foot is currently 
asymptomatic.  

The Board acknowledges the Veteran suffers from stasis 
dermatitis affecting 14 percent of his entire body, and has 
been prescribed corticosteroids as treatment for this 
disorder.  However, the Board notes that the Veteran's stasis 
dermatitis is not currently service-connected; therefore, 
such disorder and treatment may not factor into the Board's 
determination of the appropriate disability evaluation for 
the Veteran's service-connected skin disability.

The Board acknowledges the Veteran's contentions that his 
service-connected dermatophytosis warrants a compensable 
evaluation.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.118 with respect to determining the severity of his 
service-connected dermatophytosis.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008). 

As a preponderance of the evidence is against the assignment 
of a compensable evaluation for the Veteran's dermatophytosis 
of the right foot, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable evaluation for dermatophytosis of the right 
foot is denied.


REMAND

The Veteran contends his service-connected dermatophytosis of 
the right foot proximately caused his currently diagnosed 
stasis dermatitis.  Alternatively, he contends that the 
stasis dermatitis has been aggravated beyond its normal 
progression by the Veteran's service-connected disorder.  
During the development of his claim, the Veteran was provided 
a VA examination in June 2007.  VA examiner noted that, if 
severe enough, the dermatophytosis could have contributed to 
the development of the edema leading to the stasis 
dermatitis.  However, the June 2007 VA examiner did not 
provide an etiological opinion as to whether the Veteran's 
service-connected dermatopytosis of the right foot was in 
fact severe enough to establish such a causal relationship.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine whether his 
current stasis dermatitis is proximately due to, or has been 
chronically worsened by, the Veteran's service-connected 
dermatophytosis of the right foot.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his stasis 
dermatitis.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should specify 
the nature of any stasis dermatitis, 
providing appropriate diagnoses.  The 
examiner should then provide an opinion 
as to whether any current stasis 
dermatitis is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), proximately due 
to or been chronically worsened by any 
of the Veteran's service-connected 
disabilities, including dermatophytosis 
of the right foot.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


